Citation Nr: 1230427	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  08-20 675	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for cause of death.  

2.  Entitlement to dependency and indemnity compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her son

ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to December 1945.  He died in January 2007.  The appellant was his surviving spouse.

This matter came before the Board of Veterans' Appeals (Board) from an August 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  


FINDINGS OF FACT

1.  On August 8, 2011, the Board issued a remand in this case. 

2.  In July 2012, the Board was notified by the RO that the appellant had died in June 2011. 


CONCLUSIONS OF LAW

1.  Vacatur of the decision the Board issued on August 8, 2011, remanding the claims of entitlement to service connection for the cause of the Veteran's death and for entitlement to dependency and indemnity compensation benefits under 38 U.S.C.A. § 1318, is warranted.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.904(a) (2011). 

2.  Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011).  The Board has determined that it is appropriate to vacate its August 8, 2011 remand.

As noted previously, the Board was notified in July 2012 that the appellant had died in June 2011 during the pendency of the appeal and prior to the issuance of the Board's August 8, 2011, remand.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant.  Consequently, the Board's August 8, 2011, remand is vacated and the claim is hereby dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011). 

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the appellant.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The August 8, 2011, Board remand is vacated.

The appellant's appeal is dismissed.


	                        ____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

